Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
December 31, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00946-CR

                IN RE WILBERT ALFONSO SMILEY, Relator

                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               182nd District Court
                              Harris County, Texas
                          Trial Court Cause No. 683509

                 MEMORANDUM                       OPINION

      Relator Wilbert Alfonso Smiley filed a petition for writ of mandamus in this
Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this Court to compel the court reporter for the 182nd District
Court to furnish him “a complete and accurate copy of the statement of facts which
are [sic] maintained in the above-styled and numbered cause . . . .”

      Section 22.221(b) of the Texas Government Code identifies the people against
whom we may issue a writ of mandamus. See Tex. Gov't Code Ann. § 22.221(b).
Court reporters are not expressly included in the list, and a court of appeals lacks
mandamus jurisdiction over a court reporter except where necessary to protect our
jurisdiction in a pending proceeding. See id. § 22.221(a); Lesikar v. Anthony, 750
S.W.2d 338, 339 (Tex. App.—Houston [1st Dist.] 1988, no writ). Appellant’s direct
appeal was concluded in 1998, and there exists no other pending proceeding over
which the requested relief would be necessary to protect our jurisdiction.

      Therefore, we dismiss the petition for writ of mandamus.

                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2